Citation Nr: 1101628	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, not otherwise specified (NOS) and dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from August 1972 to April 1973.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  

The Veteran testified at a VA hearing which was chaired by the 
undersigned at the Board's Central Offices in Washington, DC in 
December 2008.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

This claim was previously remanded by the Board in March 2009 for 
further procedural and evidentiary development.  As will be 
discussed further below, such development has been completed and 
the Veteran's claim has been returned to the Board for appellate 
proceedings.  

Clarification of the issue on appeal

The Veteran initially filed a claim for service connection for 
PTSD.  In the specific context of mental disorders, the United 
States Court of Appeals for Veterans' Claims (the Court) has held 
that "when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  This case clarifies the appropriate posture for claims 
such as the Veteran's, where multiple mental disorders, and/or 
disparate diagnoses are involved.  Accordingly, the Board is 
expanding the issue on appeal at this time, as reflected on the 
title page of this decision, and will consider whether service 
connection may be awarded for an acquired psychiatric disorder, 
to include PTSD, depression, NOS and dysthymic disorder, as 
instructed by the Court in Clemons.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  After having carefully considered 
the matter, and for reasons expressed immediately below, the 
Board finds that the claim on appeal must be remanded for further 
evidentiary development.  

The Board is cognizant of the fact that the Veteran's claim has 
been in adjudicative status for several years and it has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this claim 
again unless it was essential for a full and fair adjudication of 
his claim.

The Veteran contends that he currently has an acquired 
psychiatric disorder as a result of several in-service stressors 
including personal assaults and threats made against his mother.  
See the Veteran's statements dated in September 1999, June 2001, 
October 2005, December 2007 December 2008 and May 2009.  

As per VA regulations, service connection claims regarding PTSD 
and other psychiatric disorders have separate and distinct 
criteria which must be met.  Since the Board has expended the 
Veteran's claim as per Clemons, the Board must utilize each 
separate set of criteria.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection for PTSD generally requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
as well as a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App 128 (1997).  

The provisions of 38 C.F.R. § 3.304(f) require that in the case 
of a claim for service connection for PTSD based on personal 
assault, VA provide the Veteran with certain notice prior to 
denying the claim.  See Patton v. West, 12 Vet. App. at 280.  

Furthermore, the Board observes that VA regulations pertaining to 
PTSD were recently revised.  Effective July 13, 2010, VA has 
amended its adjudication regulations governing service connection 
for posttraumatic stress disorder (PTSD) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:  

(f)(3) - If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the Veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire;  grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010) and 75 Fed. Reg. 
41,092 (July 15, 2010).  

However, since the Veteran's claim is based on experiencing 
personal assaults during his service, these recent revisions are 
inapplicable.  

By way of history, the Veteran's claim was remanded in March 2009 
for procedural and evidentiary development.  In essence, the 
March 2009 Board remand instructed the VA Appeals Management 
Center (AMC) to provide the Veteran with complete notice 
regarding service connection claims based on personal assault, 
obtain outstanding treatment records, to include records from the 
Social Security Administration (SSA), obtain the Veteran's 
personnel records and determine whether any of the Veteran's 
alleged stressors are verifiable.  If any alleged stressor event 
was verified, the AMC was instructed to schedule the Veteran for 
a VA examination to obtain an opinion as to whether the Veteran 
had an acquired psychiatric disorder which is related to a 
verified stressor.  See the March 2009 Board remand.  

The AMC provided the Veteran with proper notice regarding PTSD 
claims based on personal assault, obtained VA treatment records, 
to include records from the VA facilities in Houston, Texas, 
Biloxi, Mississippi, Tuscaloosa, Alabama. Birmingham, Alabama, 
Mobile, Alabama, Oklahoma City, Oklahoma and North Port, Alabama, 
obtained the Veteran's SSA treatment records, obtained the 
Veteran's personnel file, to include the record of his in-service 
article 15 violations, requested crime reports from the United 
States Army regarding the Veteran's assertions of personal 
assaults, compiled the available information and produced a March 
2010 formal finding of a lack of information to submit any 
alleged stressor for verification to the United States Army and 
Joint Services Records Research Center (JSRRC).  Since there was 
no alleged stressor which was found to be verifiable, the Veteran 
was not scheduled for a VA examination in connection with his 
claim.  The claim was readjudicated in an August 2010 
supplemental statement of the case (SSOC) and returned to the 
Board.  

In light of above, the Board observes that the March 2009 remand 
instructions have been substantially complied with, and thus, the 
Board may proceed in adjudicating the Veteran's claims.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

Following the issuance of the August 2010 SSOC, additional VA 
treatment records have been associated with the Veteran's VA 
claims file, to include treatment records from the VA facilities 
in Biloxi, Mississippi, Tuscaloosa, Alabama, Oklahoma City, 
Oklahoma and North Port, Alabama.  Neither the Veteran nor his 
representative has submitted a waiver of local consideration of 
this newly received evidence.  Pursuant to 38 C.F.R. § 
20.1304(c), a claimant must submit a written waiver of evidence 
submitted directly to the Board, or otherwise the new evidence 
along with the claims folder must be referred back to the RO for 
consideration.  However, section 20.1304(c) requires that such 
evidence must be 'pertinent' to the claim.  The Board has 
considered this additionally received evidence and finds it to be 
pertinent to the pending claim.  Specifically, these VA treatment 
records reflect that the Veteran has been hospitalized several 
times since the 1980's for various psychiatric conditions as well 
as substance abuse and alcohol addiction.  This evidence could 
support that the Veteran's acquired psychiatric condition may be 
chronic under the provisions of 38 C.F.R. § 3.303(b), enumerated 
above.  Accordingly, a remand for local consideration of the 
newly added evidence is required.  

Moreover, a claimed non-combat stressor must be verified - the 
Veteran's uncorroborated testimony is not sufficient to verify a 
non-combat stressor.  See Cohen, supra; see also Moreau v. Brown, 
9 Veteran. App. 389, 395 (1996).  The Board recognizes that the 
present case falls within the category of situations in which it 
is not unusual for there to be an absence of service records 
documenting the events of which the Veteran alleges.  See, e.g., 
Patton, supra.  The Court in Patton stated that behavior changes 
[of the type now contemplated by 38 C.F.R. § 3.304(f)(3)] should 
be examined and clinically interpreted to determine whether they 
constitute evidence of, for example, "[v]isits to a medical or 
counseling clinic or dispensary without a specific diagnosis or 
specific ailment."  Since history has shown that it is not 
unusual for there to be an absence of military records 
documenting the events of which the Veteran complains, evidence 
from sources other than the service records may corroborate an 
account of a stressor incident.

While the Veteran's personnel records reflect disciplinary 
actions, to include several article 15 violations due to 
"apathy" and the characterization of the Veteran's discharge as 
"Under Honorable Conditions", there is no specific reference to 
the Veteran's alleged personal assaults or threatened violence.  
However, these records may be indicative of such.  The Board, 
however, is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Smith v. Brown, 8 Vet. App. 546 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).
The law requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).

Therefore, the Veteran should be scheduled for a VA psychiatric 
examination by a medical professional with appropriate expertise 
to determine the likelihood that the alleged personal assault 
during service occurred, and if so, whether any current acquired 
psychiatric disorder is related to a personal assault incurred in 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also observes that the Veteran has been diagnosed with 
a personality disorder during a previous inpatient 
hospitalization.  See a VA discharge summary dated in September 
1999.  The Board notes that generally, personality disorders, 
mental deficiency, mental retardation and other such "defects" 
are not "diseases" or "injuries" within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, 
evidence of additional disability resulting from a mental 
disorder that is superimposed upon and aggravates a congenital 
defect such as a personality disorder or mental deficiency during 
service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Accordingly, upon remand, the VA examiner must specifically state 
whether any diagnosed acquired psychiatric disorder is the result 
of an aggravated or superimposed congenital personality disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination.  The claims 
folder, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and a report of the examination 
should include discussion of the Veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

In reviewing the Veteran's claims file, the 
examiner should identify and examine all 
records indicating any signs/indicators or 
change of behavior or performance 
subsequent to the claimed assaults and 
threats alleged by the Veteran to have 
occurred during active service, and offer 
an opinion as to the clinical significance, 
if any, of such evidence to changes.  The 
examiner should then express an opinion as 
to whether it is at least as likely as not 
(at least a 50 percent probability) that 
any in-service assault or experiences 
described by the Veteran occurred.  

If the examiner determines that any claimed 
in-service assault occurred, he or she 
should make a determination as to whether 
it is at least as likely as not that the 
Veteran has an acquired psychiatric 
disorder as a result of the alleged assault 
or threats.  

IF the examiner determines that it is less 
likely as not (less than a 50 percent 
probability) that the Veteran experienced 
an in-service personal assault/stressor, he 
or she should state whether it is at least 
as likely as not that the Veteran's 
diagnosed acquired psychiatric disability, 
had its onset in service, is otherwise 
etiologically related to his active service 
or has been chronic since his service.  

Further, concerning the Veteran's 
previously-diagnosed personality disorder, 
the VA examiner should opine as to whether 
there was a superimposed disease or injury 
in service resulting in a current acquired 
psychiatric disorder.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
VA examiner should consider the Veteran's 
complete medical history, to include his 
extensive history of alcohol and substance 
abuse.  If the examination cannot provide 
an opinion without resorting to mere 
speculation, such should be stated along 
with rationale for that conclusion.

2.  The RO should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examination 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



